DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/926,188 filed October 25th, 2019.
Information Disclosure Statement
The information disclosure statements filed 07/02/2021, 10/07/2020, 03/24/2021 have been considered.
 Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 29 recite “wherein the sensing circuitry is configured to sense each ECAP signal of the one or more ECAPs elicited by a respective control pulse of a plurality of control pulses”; it is unclear where the respective control pulse of a plurality of pulses is coming from. Is this a portion of the therapy pulse or is it a different pulse generated by the stimulation circuitry? In order to expedite prosecution, Examiner will interpret the respective control pulses of a plurality of control pulses to originate from the stimulation generation circuitry as part of the plurality of therapy pulses. 
Claims 2-15 and 17-28 inherit this deficiency. 
The term “approximately” in claims 5 and 20 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the term approximately is used to described the value of the stimulation parameter as a percent of the stimulation level. The specification does not provide one of ordinary skill in the art with an indication of the upper or lower pounds of the term approximately.
Claims 7 and 22 recites “an iteratively increasing value of a stimulation parameter” in line 2; it is unclear if this is the same or a different value of a stimulation parameter as is recited in claim 1.
Claims 8 inherits the deficiency of claim 7. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a computer-readable medium” of claim 29 encompasses signals per se. The specification states “The techniques described in this disclosure may also be embodied or encoded in a computer-readable medium, such as a computer-readable storage medium, containing instructions that may be described as non-transitory media. Instructions embedded or encoded in a computer-readable storage medium may cause a programmable processor, or other processor, to perform the method, e.g., when the instructions are executed. Computer readable storage media may include…magnetic media, optical media, or other computer readable media”. Further recitation of the instructions in claim 29 only serves to limit the content carried by the electromagnetic waves. As understood in light of the specification, the broadest reasonable interpretation of claim 29 includes signals which are not within one of the four statutory categories on invention. See MPEP 2106.03. Examiner suggests amending the claim to recite a “non-transitory” computer readable medium to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 14-16, 22, 24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jaax (US 2014/0277282 A1).
Regarding claim 1, 16, and 29, Jaax teaches
a medical device/method/computer readable medium (fig. 2: IPG 14)
comprising: stimulation generation circuitry configured to deliver electrical stimulation therapy to a patient (Para [0053] “The IPG 14 includes stimulation output circuitry 50 configured for generating electrical stimulation energy in accordance with an electrical pulse train having a specified pulse amplitude, pulse rate, pulse width, duty cycle, burst rate, and shape under control of control logic 52 over data bus 54”), 
wherein the electrical stimulation therapy comprises a plurality of therapy pulses (Para [0038] “The electrical energy may be delivered between electrodes as monophasic electrical energy or multiphasic electrical energy. Monophasic electrical energy includes a series of pulses that are either all positive (anodic) or all negative (cathodic). Multiphasic electrical energy includes a series of pulses that alternate between positive and negative.”); 
sensing circuitry configured to sense one or more evoked compound action potential (ECAP) signals (Para [0041] “SCS system 10…is capable of analyzing measured evoked compound action potentials (eCAPs)”), 
wherein the sensing circuitry is configured to sense each ECAP signal of the one or more ECAPs elicited by a respective control pulse of a plurality of control pulses (Para [0055] “More significant to the present inventions, the monitoring circuitry 60 is configured to measure a magnitude of the eCAPs generated by stimulation of neural tissue via the stimulation output circuitry 50”);
 and processing circuitry (Para [0056] “The IPG 14 further includes a controller/processor circuitry in the form of a microcontroller (.mu.C) 64 (or a processor) that controls the control logic 52 over data bus 66, and obtains status data from the monitoring circuitry 60 via data bus 68.”) configured to: 
determine, based on the one or more ECAP signals, a stimulation level for the plurality of control pulses that achieves a stimulation threshold (Para [0055] “The evoked potential measurement technique may be performed by generating an electrical field at a set of the electrodes 26, which is strong enough to depolarize the neurons adjacent the stimulating electrode beyond a threshold level, thereby inducing the firing of an eCAP that propagates along the neural fibers”); 
determine, based on the stimulation level, a value of a stimulation parameter that at least partially defines the plurality of therapy pulses of the electrical stimulation therapy (Para [0055] “Such stimulation is preferably supra-threshold, but not uncomfortable. A suitable stimulation pulse for this purpose is, for example, 4 mA for 200 .mu.s. While a selected one or more of the electrodes 26 is activated to generate the electrical field, another set of the electrodes 26 (different from the activated electrode set) is operated to record a measurable deviation in the voltage caused by the evoked potential due to the stimulation pulse at the stimulating electrode set.”); and 
control the stimulation generation circuitry to deliver the electrical stimulation therapy to the patient according to the value of the stimulation parameter (Para [0011] “he stimulation parameter that is adjusted may be an electrical pulse parameter, in which case, the controller/processor circuitry may be configured for adjusting the electrical pulse parameter to vary an intensity level of the delivered electrical stimulation energy. For example, the controller/processor circuitry may be configured for increasing the electrical pulse parameter if the function of the at least one measured eCAP magnitude is below the threshold value, and for decreasing the electrical pulse parameter if the function of the at least one measured eCAP magnitude is above the threshold value”). 
Regarding claims 7 and 22, Jaax further teaches wherein to determine the stimulation level, the processing circuitry is configured to: control the stimulation circuitry to deliver a set of control pulses, from the plurality of control pulses, having an iteratively increasing value of a stimulation parameter that at least partially defines respective control pulses from the set of control pulses (Para [0048] “Of course, multiple iterations of parameter adjustments, stimulation using the adjusted parameters, followed by the comparison of evoked action potential characteristics to the threshold value or the threshold value range may be required to finalize the stimulation energy that provides the optimum therapy to the patient” and Para [0067] “when the magnitude of the measured eCAP is less than the lower threshold value, then the pulse amplitude, pulse duration, or pulse rate may be increased by the step size”); and determine the stimulation level to be the value of the stimulation parameter that at least partially defined the control pulse from the set of control pulses that results in a characteristic of the ECAP signal that achieved the stimulation threshold (Para [0068] “The electrical pulse parameter is incrementally increased or decreased until the magnitude of the measured eCAP is at the optimum value within the threshold range. That is, electrical stimulation energy is delivered to the first set of the electrodes 26 in accordance with the set of stimulation parameters (containing the modified electrical pulse parameter), thereby evoking a CAP in the population of neurons, the magnitude of the eCAP is measured at the second set of the electrodes 26, the magnitude of the measured eCAP is compared to the optimum value within the threshold range, the electrical pulse parameter is adjusted by the step size, and the process is repeated until the magnitude of the measured eCAP is at the optimum value within the threshold range”).
Regarding claim 8, Jaax further teaches wherein the characteristic of the ECAP signal comprises at least one of a peak current amplitude, a peak voltage amplitude, a gradient, or an area under at least one peak of the ECAP signal (Examiner respectfully submits that the sensed/monitored ECAP of Jaax inherently has any one of the above characteristics because an action potential will have a peak current amplitude, a peak voltage amplitude, a gradient, and an area under at least one peak of the ECAP signal as is required by the ECAP signal of the claim).
 Regarding claims 9 and 23, Jaax further teaches wherein the stimulation threshold is a perception threshold associated with a characteristic of the ECAP signal that indicates the patient is capable of perceiving the control pulses (Para [0055] “The evoked potential measurement technique may be performed by generating an electrical field at a set of the electrodes 26, which is strong enough to depolarize the neurons adjacent the stimulating electrode beyond a threshold level, thereby inducing the firing of an eCAP that propagates along the neural fibers. Such stimulation is preferably supra-threshold, but not uncomfortable. A suitable stimulation pulse for this purpose is, for example, 4 mA for 200 .mu.s. While a selected one or more of the electrodes 26 is activated to generate the electrical field, another set of the electrodes 26 (different from the activated electrode set) is operated to record a measurable deviation in the voltage caused by the evoked potential due to the stimulation pulse at the stimulating electrode set.”).
Regarding claims 10 and 24, Jaax further teaches wherein the stimulation threshold is a detection threshold associated with a characteristic of the ECAP signal detectable from a delivered control pulse (Para [0050] “The SCS system 10 may automatically adjust the set of stimulation parameters upon a determination that the measured eCAP is less than or greater than the pertinent threshold value only after a predetermined time period or a predetermined number of comparisons.”). 
Regarding claim 14, Jaax further teaches wherein the plurality of therapy pulses comprises the plurality of control pulses (Para [0038] “The electrical energy may be delivered between electrodes as monophasic electrical energy or multiphasic electrical energy. Monophasic electrical energy includes a series of pulses that are either all positive (anodic) or all negative (cathodic). Multiphasic electrical energy includes a series of pulses that alternate between positive and negative.”).
Regarding claims 15 and 28, Jaax further teaches, wherein the medical device is an implantable medical device (fig. 1: IPG 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jaax in view of Torgerson (US 2019/0099601 A1).
Regarding claims 2 and 17, Jaax teaches the medical device and method of claims 1 and 16, but does not explicitly teach wherein the plurality of therapy pulses comprises a plurality of informed pulses, and wherein at least some of the plurality of informed pulses are interleaved with at least some control pulses of the plurality of control pulses.
However, Torgerson discloses wherein the plurality of therapy pulses comprises a plurality of informed pulses (Para [0020] “As an example, the medical device may adjust at least one of amplitude or pulse width until the sensed level of the ECAP is less than or equal to an ECAP threshold”: Examiner has interpreted the informed pulse to be a pulse that has parameters that to not achieve an ECAP), and wherein at least some of the plurality of informed pulses are interleaved with at least some control pulses of the plurality of control pulses (Para [0052] “The stimulation signals defined by the therapy programs of the therapy group include stimulation pulses that may be delivered together on an overlapping or non-overlapping (e.g., time-interleaved) basis”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of Jaax to include in the plurality of therapy pulses a plurality of informed pulses and wherein at least some of the plurality of informed pulses are interleaved with at least some control pulses of the plurality of control pulses as disclosed by Torgerson as a way to treat pain without making the patient feel discomfort (Para [0004]). 
Regarding claims 3 and 18, Jaax further teaches wherein the processing circuitry is configured to determine the value of the stimulation parameter by applying a fraction value to the stimulation level to determine the value of the stimulation parameter that at least partially defines the plurality of informed pulses (Para [0071] “The fractionalized electrode combination is incrementally adjusted until the magnitude of the measured eCAP is at the optimum value within the threshold range. That is, electrical stimulation energy is delivered to the first set of the electrodes 26 in accordance with the set of stimulation parameters (containing the modified electrode combination), thereby evoking a CAP in the population of neurons, the magnitude of the eCAP is measured at the second set of the electrodes 26, the magnitude of the measured eCAP is compared to the optimum value within the threshold range, the fractionalized electrode combination is adjusted by the step size, and the process is repeated until the magnitude of the measured eCAP is at the optimum value within the threshold range”).
Regarding claims 6 and 21, Jaax further teaches wherein the stimulation level and the stimulation parameter are respective current amplitudes (Para [0035] “The stimulation parameters may further include pulse amplitude (measured in milliamps or volts depending on whether the IPG 14 supplies constant current or constant voltage to the electrodes)” and Para [0042] “For this reason, the SCS system 10 is configured for repeatedly evoking, measuring, and analyzing CAPs to adjust the intensity level of the delivered stimulation. The intensity of the delivered stimulation energy can be increased or decreased by adjusting one or more of the stimulation parameters, such as the pulse rate, pulse amplitude, pulse width, and pulse duty cycle”).
Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaax in view of Torgerson as applied to claims 2 (for claims 4 and 5) and 17 (for claims 19 and 20) above, and further in view of Zhang et al. (US 2018/0214701 A1) herein after Zhang.
Regarding claims 4, 5, 19, and 20, Jaax in view of Torgerson discloses the device/method of claims 2 and 17 respectively, but does not explicitly disclose wherein the processing circuitry is configured to determine the value of the stimulation parameter to be less than 100 percent of the stimulation level; wherein the value of the stimulation parameter is determined from a range of approximately 40 percent to approximately 99 percent of the stimulation level.
However, Zhang discloses wherein the processing circuitry is configured to determine the value of the stimulation parameter to be less than 100 percent of the stimulation level; wherein the value of the stimulation parameter is determined from a range of approximately 40 percent to approximately 99 percent of the stimulation level (Para [0125] “In the example illustrated in FIG. 26A, the calculated target field in the ideal environment includes fractionalized electrode amplitudes for the cathodes of a target multipole that are given as percentages (75% and 25%), and fractionalized amplitudes for the anodes of the target multipole that are also given as percentages (−25% and −75%)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of Jaax in view of Torgerson to have the processing circuitry determine the value of the stimulation parameter to be less than 100 percent of the stimulation level; wherein the value of the stimulation parameter is determined from a range of approximately 40 percent to approximately 99 percent of the stimulation level as disclosed by Zhang as a way to module multiple regions that respond to different levels of stimulation (Para [0079]). 
Claims 11-13 and 25-27are rejected under 35 U.S.C. 103 as being unpatentable over Jaax in view of Torgerson (WO2018/080753 A1) herein after Torgerson_753.
Regarding claims 11, 12, 25, and 26 Jaax discloses the device and method of claims 10 and 24 respectively, but does not explicitly disclose wherein the processing circuitry is configured to determine the stimulation level to be a value of a stimulation parameter at which a threshold ratio of a number of times the respective ECAP signals are detected for a set of consecutive control pulses of the plurality of control pulses; wherein the set of consecutive control pulses comprises a first set of consecutive control pulses, the value of the stimulation parameter is a first value of the stimulation parameter, and the number of times the respective ECAP signals were detected is a first number of times the respective ECAP signals were detected, and wherein the processing circuitry is configured to: determine, from a second set of consecutive control pulses of the plurality of control pulses at least partially defined by the first value of the stimulation parameter, a second number of times the respective ECAP signals were detected; determine a ratio of the second number of times the respective ECAP signal was detected to a number of pulses in the second set of consecutive control pulses; determine that the ratio is one of greater than the threshold ratio or less than the threshold ratio; responsive to determining that the ratio is greater than the threshold ratio, select a decreased value of the stimulation parameter for subsequent therapy pulses; and responsive to determining that the ratio is less than the threshold ratio, select an increased value of the stimulation parameter for the subsequent therapy pulses.
However in a similar ECAP detection and stimulation device/method, Torgerson_753 discloses wherein the processing circuitry is configured to determine the stimulation level to be a value of a stimulation parameter at which a threshold ratio of a number of times the respective ECAP signals are detected for a set of consecutive control pulses of the plurality of control pulses (Para [0118] “IMD 102 may determine a new amplitude for the electrical stimulation therapy by applying a ratio (e.g., from 0.1 to 1.0) or a percentage (e.g., from 10% to 100%) to the previous amplitude of the electrical stimulation therapy to select an amplitude for the electrical stimulation therapy that is substantially below a threshold amplitude that evokes a compound action potential” and Para [0053]); wherein the set of consecutive control pulses comprises a first set of consecutive control pulses, the value of the stimulation parameter is a first value of the stimulation parameter (Para [0118] “the ratio or percentage is a ratio or percentage of a first electrical stimulation amplitude that evoked a compound action potential”), and the number of times the respective ECAP signals were detected is a first number of times the respective ECAP signals were detected (Para [0025] “The medical device system may then reduce the amplitude the stimulation to a value below the amplitude of the stimulation pulse that first evoked an action potential in the tissue of the patient, e.g., by a predetermined percentage or to the value of one or the preceding stimulation pulses in the series of delivery pulses.”), and determine that the ratio is one of greater than the threshold ratio or less than the threshold ratio (Para [0115] “determines whether the electrical stimulation causes an electrical parameter of the target tissue site of patient 12 to be greater than a predetermined threshold correlated to a likelihood of evoking compound action potentials in the tissue site of patient 12”); responsive to determining that the ratio is greater than the threshold ratio, select a decreased value of the stimulation parameter for subsequent therapy pulses (Para [0053] “At this point, IMD 102 may reduce the magnitude of the one or more parameters by a percentage or ratio substantially below the magnitude of the one or more parameters that evokes a compound action potential. For example, the percentage or value may be 90%, 80%, 60%, or 40% of the magnitude of the one or more parameters that evoked the compound action potential, etc”); and responsive to determining that the ratio is less than the threshold ratio, select an increased value of the stimulation parameter for the subsequent therapy pulses (Para [0053] “Upon determining that no such compound action potential is evoked, IMD 102 gradually increases the magnitude of the one or more parameters, delivers electrical stimulation according to the one or more parameters, and determines a point at which the electrical stimulation evokes a compound action potential to determine a threshold at which the magnitude of the one or more parameters defining the electrical stimulation therapy evokes a compound action potential.”).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of Jaax to further include wherein the processing circuitry is configured to determine the stimulation level to be a value of a stimulation parameter at which a threshold ratio of a number of times the respective ECAP signals are detected for a set of consecutive control pulses of the plurality of control pulses; wherein the set of consecutive control pulses comprises a first set of consecutive control pulses, the value of the stimulation parameter is a first value of the stimulation parameter, and the number of times the respective ECAP signals were detected is a first number of times the respective ECAP signals were detected, and wherein the processing circuitry is configured to: determine that the ratio is one of greater than the threshold ratio or less than the threshold ratio; responsive to determining that the ratio is greater than the threshold ratio, select a decreased value of the stimulation parameter for subsequent therapy pulses; and responsive to determining that the ratio is less than the threshold ratio, select an increased value of the stimulation parameter for the subsequent therapy pulses as disclosed by Torgerson_573 as a way to provide a sub-threshold stimulation that treats pain but does not evoke a disadvantageous action potential (Para [0023]). 
Furthermore, it would have been obvious to further include wherein the processing circuitry is configured to: determine, from a second set of consecutive control pulses of the plurality of control pulses at least partially defined by the first value of the stimulation parameter, a second number of times the respective ECAP signals were detected; determine a ratio of the second number of times the respective ECAP signal was detected to a number of pulses in the second set of consecutive control pulses because Torgerson_573 already discloses the above processing steps for a first iteration. Thus, performing them a second time would have been a combination of known processing steps to yield the predictable results of performing an iterative process of determining stimulation level for pain treatment.
Regarding claims 13 and 27, Jaax in view of Torgerson_573 disclose the device/method of claims 12 and 26 respectively, and Torgerson_573 further discloses wherein the threshold ratio value is greater than 0.25 and less than 0.75 (Para [0118] “IMD 102 may determine a new amplitude for the electrical stimulation therapy by applying a ratio (e.g., from 0.1 to 1.0) or a percentage (e.g., from 10% to 100%) to the previous amplitude of the electrical stimulation therapy to select an amplitude for the electrical stimulation therapy that is substantially below a threshold amplitude that evokes a compound action potential”.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of Jaax in view of Torgerson_573 to further include the threshold ratio value is greater than 0.25 and less than 0.75 as disclosed by Torgerson_573 because the overlapping ranges would be suitable for stimulation that causes a reduction of pain. See MPEP 20144.05 on Overlapping ranges. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brill et al. (US 2019/0247657 A1) relates to a system for providing pain relief that uses ECAPs generated by a patient to steer stimulation parameters. 
 Hou et al. (US 2018/0126169 A1) relates to a system and method that determines ECAP of a stimulation regiment and then iteratively adjusts stimulation parameters until the ECAP amplitude exhibits downward trend divergence. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792